DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 3/8/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 102, 106-108 and 113-120 are pending.
Claims 102, 108, 118 and 120 remain withdrawn for the reasons of record at pg. 2 of the office action of 12/8/2020.
Claims 106-107, 113-117 and 119 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 2/24/2021 and 3/10/2021 have been considered. 
EXAMINER'S AMENDMENT
Double Patenting-withdrawn
The rejection of claims 106-107, 113-117 and 119 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,465,003 is withdrawn in view of applicant’s filing of an electronic TD on 3/8/2021.
Claims 102, 108, 118 and 120 are drawn to a non-elected invention as stated at pg. 2 of the office action of 12/8/2021. Because applicant’s elected invention of Group II was considered election without traverse (see page 2 of the office of 12/8/2021), Claims 102, 108, 118 and 120 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Pallab Singh on 5/4/2021.
The application has been amended as follows: 
In claim 114, line 1
Replace the term “claim 112” with the term “claim 113”

In claim 116, line 1
Replace the term “claim 114” with the term “claim 115”

In claim 117, line 1
Replace the term “claim 115” with the term “claim 116”

Conclusion
Claims 106-107, 113-117 and 119 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646